                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

        United States of America,              )
                                               )
                 Plaintiff(s),                 )               Case No: 20cr648-1
                                               )
                v.                             )              Magistrate Judge: M. David Weisman
                                               )
        Rafael Montalvo,                       )
                                               )
                Defendant(s),                  )

                                              ORDER

        Initial appearance hearing held. Removal proceedings held. Defendant Rafael Montalvo
appeared before Judge Weisman on 9/18/2020 in response to an arrest warrant issued out of the
Eastern District of North Carolina. Defendant was advised of rights and the charges pending
against him pursuant to Fed. R. Crim. P. 5. The court finds that the Defendant is able to understand
her rights as they are reviewed. Attorney Geoffrey M. Meyer’s oral motion for leave to file an
appearance on behalf of Defendant is granted. Enter order appointing Geoffrey M. Meyer as
counsel for defendant. The Government is not seeking detention. The Government and Defendant
agree on certain conditions of release. Defendant signed an unsecured bond in the amount of
$4,500. Enter Order Setting Conditions of Release and Appearance bond. Defendant waived his
right to a preliminary examination hearing in this district with leave to renew in the Eastern District
of North Carolina. Defendant was advised of right to a so-called identity hearing and waived an
identity hearing. Fed. R. Crim. P. 5(c)(3)(D)(ii). Defendant shall be release upon completion of
U.S.M.S. processing. Defendant advised of her right under Rule 20 to resolve the pending charges
in the Northern District of Illinois. Defendant ordered removed to the Eastern District of North
Carolina. Enter Commitment to Another District.

T: (00:18)



 Date: September 18, 2020                                     _____________________________
                                                              M. David Weisman
                                                              United States Magistrate Judge
